CONDITIONALLY GRANT; and Opinion Filed January 24, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00065-CV

                            IN RE RAQUEL C. JONES, Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-00482


                                     No. 05-18-00067-CV

                            IN RE ANTHONY EILAND, Relator

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-00131


                                     No. 05-18-00068-CV

                             IN RE STACI WILLIAMS, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-00641


                            MEMORANDUM OPINION
                         Before Justices Francis, Evans, and Schenck
                                     Opinion Per Curiam
       These three election law cases all involve challenges to the composition of the Democratic

Party Primary Ballot in connection with the March 2018 primary election. On January 19, 2018,
on the eve of the deadline to mail absentee ballots for the March 6 primary election, three district

court judges granted interlocutory injunctive relief in three different challenges to candidate

petitions. Although the underlying lawsuits were filed at different times, all three orders issued

during the course of the day on Friday, January 19, before the January 20 deadline for mailing

official ballots to military and overseas voters under the federal Military and Overseas Voter

Empowerment (MOVE) Act. Three original proceedings and requests for emergency relief were

filed the evening of January 19. We stayed all three trial court orders, which reinstated the status

quo, and we requested responses to the petitions for writ of mandamus. In the interim, the Dallas

County Elections Administrator printed and mailed absentee ballots in accordance with federal

law. The ballots included candidate names as determined by the Democratic Party prior to the

district courts’ orders. We now issue this opinion.

                                           Background

       The district courts’ orders each affected the make-up of the Democratic primary ballot,

either by removing candidates or adding a candidate to the ballot. However, each case arose from

slightly different facts, summarized below.

A.     In re Raquel C. Jones, No. 05-18-00065-CV

       Raquel C. Jones is a candidate in the Democratic primary election for the office of judge

of the 203rd Judicial District Court of Dallas County, Texas. Jones’s opponent in the Democratic

Primary, incumbent Teresa Hawthorne, submitted her application for a place on the Democratic

Party General Primary Ballot with the Dallas County Democratic Party (DCDP) on December 11,

2017. Jones challenged Hawthorne’s application. Carol Donovan, Chair of the DCDP, accepted

the challenge on January 8, 2018 and did not certify Hawthorne’s name for placement on the March

6, 2018 primary ballot. Hawthorne then filed a lawsuit on January 16 against Donovan, the DCDP,

and the Dallas County Election Administrator Toni Pippins-Poole under section 273.081 of the


                                                –2–
Texas Election Code. Hawthorne sought a temporary restraining order requiring Donovan, the

DCDP, and Poole to include Hawthorne’s name on the March 6 Democratic Primary Ballot and a

temporary and permanent injunction enjoining them from excluding Hawthorne’s name from that

ballot. Jones intervened. The trial court granted and signed a temporary restraining order on

January 19 at 3:30 p.m.1 Donovan, the DCDP, and Poole were ordered to include Hawthorne’s

name on the primary ballot. The trial court set bond at $100 and set the final trial date for May 7.

             Jones filed this original proceeding at 4:55 p.m. on January 19. In this original proceeding,

Jones sought emergency relief and a writ directing the trial court to vacate the temporary

restraining order so Hawthorne’s name would not appear on the primary ballot. This Court stayed

the temporary restraining order and, thus, the primary ballots mailed on January 20 did not include

Hawthorne’s name as a candidate.

B.           In re Anthony Eiland, No. 05-18-00067-CV

             Anthony Eiland is a candidate in the Democratic primary election for the office of Justice

of the Peace, Precinct 2, Place 1 of Dallas County, Texas. Eiland submitted his application to the

DCDP on December 8 for a place on the primary ballot, and Donovan certified Eiland for the

primary ballot. Eiland’s Democratic opponent, Margaret O’Brien, challenged Eiland’s application

and signatures through a lawsuit filed on January 4. O’Brien sought a temporary restraining order

and temporary injunction against Donovan and the DCDP under section 273.081 of the election

code to prevent Eiland from being placed on the March 6 Democratic Primary ballot.2 O’Brien

also sought a declaratory judgment declaring Eiland’s application and petition invalid for failure

to obtain the required 250 valid signatures. At 4:15 p.m. on January 19, the district court granted




     1
         We note the timing of certain events because the timing of the orders at issue is paramount in the Court’s determination here.
    2
       In the lawsuit, O’Brien also challenged the Republican candidate’s application and signatures and sought injunctive relief to prevent his
name from appearing on the Republican Party Primary ballot. O’Brien’s dispute with Republican candidate Brian Hutcheson and the Dallas County
Republican Party is not before this Court.

                                                                        –3–
and signed a temporary injunction order enjoining Donovan and the DCDP from certifying

Eiland’s application and enjoining them from placing or allowing Eiland’s name to appear on the

March 6 Democratic Primary ballot. The trial court set bond at $500 and set the final trial date for

February 7.

       Eiland filed this original proceeding at 9:18 p.m. on January 19. In this original proceeding,

Eiland sought emergency relief and a writ directing the trial court to vacate the temporary

injunction so Eiland’s name would appear on the primary ballot. This Court stayed the temporary

injunction and, thus, the primary ballots mailed on January 20 included Eiland’s name as a

candidate.

C.     In re Staci Williams, No. 05-18-00068-CV

       Staci Williams is a candidate in the Democratic primary election for the office of judge of

the 101st Judicial District Court of Dallas County, Texas and the incumbent. Williams submitted

her application to the DCDP on December 10. Williams’s Republican challenger in the general

election, Michael G. Lee, together with the Dallas County Republican Party (DCRP), notified the

DCDP and Donovan on December 16 that they believed Williams’s petition was deficient and not

appropriate for certification. Donovan certified Williams for the primary ballot. On January 16,

Lee, the DCRP, and Missy Shorey, Chair of the DCRP, filed an application for a temporary

restraining order and temporary injunction against Donovan and the DCDP under section 273.081

of the election code to require Williams be removed from the ballot for the March 2018 Democratic

Primary election and from the ballot for the November 2018 general election. On January 19, the

district court granted and signed a temporary restraining order enjoining Donovan and the DCDP

from including Williams on the Democratic Primary ballot. The district court set bond at $500

and set the temporary injunction hearing for February 2.




                                                –4–
       Williams filed this original proceeding at 11:34 p.m. on January 19. In this original

proceeding, Williams sought emergency relief and a writ directing the trial court to vacate the

temporary restraining order so Williams’s name would appear on the primary ballot. This Court

stayed the temporary restraining order and, thus, the primary ballots mailed on January 20 included

Williams’s name as a candidate.

                                           Discussion

       In election disputes, parties may seek mandamus relief from this Court through a petition

for writ of mandamus without first seeking relief in the trial court. See TEX. ELEC. CODE ANN.

§ 273.061 (West 2010) (authorizing the supreme court or courts of appeals to issue writs of

mandamus “to compel the performance of any duty imposed by law in connection with the holding

of an election or a political party convention, regardless of whether the person responsible for

performing the duty is a public officer”); see also Fitch v. Fourteenth Court of Appeals, 834
S.W.2d 335, 336 (Tex. 1992) (enjoining effect of the court of appeals’ order removing candidate

from primary ballot in order to protect supreme court’s jurisdiction to review appellate court’s

mandamus order); see also In re James Pikl, No. 06-18-00003-CV, 2018 WL 387944, at *1 (Tex.

App.—Texarkana Jan. 12, 2018, orig. proceeding) (seeking writ of mandamus in appellate court

to decertify opponent as a candidate in the March 2018 Republican primary); Smith v. Crawford,

747 S.W.2d 938, 939 (Tex. App.—Dallas 1988, no writ) (writ of mandamus sought to remove

candidates from primary ballot). Similarly, parties may bypass the intermediate appellate court

and seek mandamus relief first in the Supreme Court of Texas when “there is a compelling reason”

to do so. TEX. R. APP. P. 52.3(e); In re Angelini, 186 S.W.3d 558, 561 (Tex. 2006); The Republican

Party of Texas v. Dietz, 940 S.W.2d 86, 93–94 (Tex. 1997). Impending election deadlines,

including deadlines for the printing of ballots, present compelling circumstances to bypass the

court of appeals.    E.g., Davis v. Taylor, 930 S.W.2d 581, 582 (Tex. 1996) (compelling


                                               –5–
circumstances existed where party was notified he was not on the ballot two days before earliest

date for printing of ballots under section 86.004 of the election code).

       Here, the parties chose neither of these options. Instead, the parties sought temporary,

interlocutory injunctive relief from a district court under section 273.081 of the Texas Election

Code, which provides:

       A person who is being harmed or is in danger of being harmed by a violation or
       threatened violation of this code is entitled to appropriate injunctive relief to
       prevent the violation from continuing or occurring.

TEX. ELEC. CODE ANN. § 273.081 (West 2010) (emphasis added). A trial court’s injunction may

be reviewed by mandamus due to lack of time for regular appellate proceedings, such as when the

appellate process will not resolve the case in time for an election. See In re Woodfill, 470 S.W.3d
473, 480–81 (Tex. 2015); In re Triantaphyllis, 68 S.W.3d 861, 864 (Tex. App.—Houston [14th

Dist.] 2002, orig. proceeding) (citing Williams v. Huntress, 153 Tex. 443, 272 S.W.2d 87, 89

(1954) (orig. proceeding)).

       However, a trial court should not grant a temporary restraining order or temporary

injunction when the effect of doing so would be to finally determine rights without a trial. McGee

v. McKaskle, 499 S.W.2d 755, 756 (Tex. Civ. App.—Houston [1st Dist.] 1973, no writ) (citing

Tex. Foundries, Inc. v. Int’l Moulders & Foundry Workers’ Union, 248 S.W.2d 460, 464 (Tex.

1952)). “It is error for a trial court to grant a temporary injunction, the effect of which would be

to accomplish the object of the suit. To do so would be to determine rights without a trial.” Tex.

Foundries, 248 S.W.2d at 464; see also Glob. Nat. Res. v. Bear, Stearns & Co., 642 S.W.2d 852,

855 (Tex. App.—Dallas 1982, no writ) (“The practical effect of the trial court’s temporary order,

therefore, was to give Bear, Stearns most of the relief it could ever obtain after trial on the merits,

all without an adversary evidentiary hearing.”) (emphasis in original).




                                                 –6–
       In the context of an election dispute, interlocutory injunctive relief is not “appropriate

injunctive relief” permitted under section 273.081 if it is ordered at a time when the parties cannot

obtain a final decision in time for election officials to comply with the final order or to permit

meaningful appellate review. Compare Law v. Johnson, 826 S.W.2d 794, 796–97 (Tex. App.—

Houston [14th Dist.] 1992, orig. proceeding) (contest to candidacy is moot when contest cannot

be tried and final decree issued in time for it to be complied with by election officials), and McGee,
499 S.W.2d at 756 (dismissing temporary injunction as moot where there was insufficient time for

conducting a final trial and for the unsuccessful party to exhaust appellate rights before the

deadline for printing ballots), with Risner v. Harris Cty. Republican Party, 444 S.W.3d 327, 336–

37 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (permanent injunction proper to remove

candidate from general election ballot where party was unopposed in primary election and non-

party opponent initiated challenge before absentee voting began for primary election).

       Once the time to practically permit continuing judicial scrutiny (including any attendant

appellate review) of the absentee ballot has expired, the case has become moot. Smith, 747 S.W.2d

at 939–40 (challenge filed one day prior to beginning of absentee voting is moot; any order entered

would interfere with orderly process of election); Law, 826 S.W.2d at 796-97; McGee, 499 S.W.2d

at 756. This mootness doctrine implicates our subject-matter jurisdiction as well as that of the trial

court. In re Meyer, No. 05-16-00063-CV, 2016 WL 375033, at *4 (Tex. App.—Dallas Feb. 1,

2016, orig. proceeding). “The constraints on a court’s action are determined by the election

schedule.” Id. Based on separation of powers concerns, no order by this Court or the trial court

may interfere with the orderly process of the election. Id. The law for more than eighty years—

since Miriam “Ma” Ferguson’s second election as governor—provides that a challenge to the

political candidacy of an office-seeker becomes moot “when any right which might be determined




                                                 –7–
by the judicial tribunal could not be effectuated in the manner provided by law.” Sterling v.

Ferguson, 53 S.W.2d 753, 761 (Tex. 1932).

           In Risner, the party challenging the county chair’s decision concerning the certification of

an opponent to appear on the general election ballot filed and presented his case to the trial court

well in advance of the ballot deadline and, therefore, afforded both the trial court and the appellate

court sufficient time to consider and decide the matter without interfering with the election

schedule for the general election. See Risner, 444 S.W.3d at 336–37. Here, in contrast, relators

presented the merits of their claims regarding the primary ballot in a time and manner that did not

allow for a final determination, much less appellate review, before the deadline to mail absentee

ballots. January 20 was the deadline to mail early voting ballots for the March 6 primary election

in accordance with the federal MOVE Act.3 Further, early voting by mail began for the March 6

primary election on January 20. TEX. ELEC. CODE ANN. § 86.004 (West 2010).

           The district courts’ orders granted interlocutory injunctive relief and left no time for a final

decision before the mailing of ballots. For a proceeding initiated in the trial court, the decision

becomes final only after a full trial on the merits. As stated above, the parties could have obtained

a final decision on the merits before the ballots were mailed by either initiating proceedings in this

Court or in the Texas Supreme Court or seeking an expedited trial setting. They did not do so,

resulting in only temporary orders from the trial court. Temporary orders from the trial court

should not become final, unreviewable orders merely because of the time restraints of an election.

Interlocutory injunctive relief is not “appropriate” where, as here, a final decision cannot be

rendered and reviewed by an appellate court in advance of statutory election deadlines signaling

the start of the election process. By virtue of the timing of the orders, the relief granted was not

proper under section 273.081.


   3
       http://www.sos.state.tx.us/elections/forms/march-primary-election-calendar-2018.pdf (last visited January 23, 2018).

                                                                     –8–
       In her response brief in the Jones proceeding, the Dallas County Elections Administrator

averred that she would be unable to meet the federal mailing deadlines if this Court did not

determine the validity and enforceability of the trial court’s temporary restraining order

immediately because the process to re-format, print, and mail the absentee ballots would take 24

hours to complete. Her concerns exemplify why trial courts may not entertain, much less grant,

interlocutory injunctive relief that results in adding or removing candidates from the ballot when

a final decision cannot be rendered or any appellate review obtained before the mailing deadlines.

The proceedings in the trial court were moot as to the primary election and primary ballot at the

time they were heard, and the resulting orders are void. Some parties may, however, be able to

seek relief from the trial court regarding the general election. See, e.g., In re Angelini, 186 S.W.3d

at 561 (“As both Angelini and Bustamante are unopposed in their respective primaries, there

should be ample time before the general election in November for a trial court to make its findings,

and for any appellate review to be conducted first in the court of appeals rather than this Court.”);

see also Risner, 444 S.W.3d at 336 (matter not moot as to general election “[b]ecause Salazar was

unopposed in the primary election, issuance of an injunction at this point would have no effect on

the primary election. Nor would issuance of an injunction at this point interfere with the November

general election.”).

       Lee and DCRP argue that, by establishing the filing deadline in section 141.034, the

legislature authorized the removal of Williams from the DCDP ballot by a temporary restraining

order issued by a district court the day before overseas ballots were to be mailed. See TEX. ELEC.

CODE ANN. § 141.034 (West Supp. 2017). Section 141.034(a) provides:

       An application for a place on the ballot may not be challenged for compliance with
       the applicable requirements as to form, content, and procedure after the day before
       any ballot to be voted early by mail is mailed to an address in the authority's
       jurisdiction for the election for which the application is made.



                                                 –9–
Id. Nothing in the text of section 141.034 authorizes the granting of final relief in a temporary

restraining order. As explained above, the election code only authorizes appropriate injunctive

relief, which excludes final injunctive relief without a trial. Further, section 141.034 does not

specify what relief a party might seek. As discussed above, the election code authorizes more

expeditious, direct review in the intermediate appellate courts and the supreme court through

mandamus relief, although expedited, final injunctive relief by a trial court followed by appellate

review is preferred. TEX. ELEC. CODE ANN. § 273.061; see, e.g., In re Angelini, 186 S.W.3d at 561

(noting there was “ample time” for trial findings and appellate review and, where necessary, direct

review by the supreme court); see also Dietz, 940 S.W.2d at 94 (bypassing the court of appeals

where time would not permit resolution of the controversy); Fitch, 834 S.W.2d at 336 (candidate

bypassed trial court and first sought relief in court of appeals); Smith, 747 S.W.2d at 939 (same).

Moreover, in In re Meyer, we determined that even if pre-primary relief regarding candidates on a

ballot is moot, the filing deadline set by section 141.034 was not rendered meaningless because

Meyer had general election ballot remedies. See In re Meyer, 2016 WL 375033, at *5; see also In

re Angelini, 186 S.W.3d at 561; Risner, 444 S.W.3d at 336. Accordingly, we do not agree with

Lee and DCRP that section 141.034 authorizes the relief they obtained when they obtained it.

                                             Conclusion

       Here, all three relators seek a writ of mandamus directing the respective district court to

vacate the January 19 interlocutory injunctive order. We have jurisdiction to grant such relief and

deem it appropriate here. The district courts’ orders are void because the challenges regarding

including or omitting candidate names on the primary ballot were moot at the time the district

courts granted temporary, interlocutory injunctive relief. Accordingly, we conditionally grant

relators’ petitions, and direct the district courts to issue written rulings vacating their respective

orders within seven (7) days of the date of this opinion. A writ will issue only if the district courts


                                                –10–
fail to comply with this opinion and the orders of this date. Due to the time-sensitive nature of

these matters, the Court will not entertain motions for rehearing. See TEX. R. APP. P. 2.



                                                             PER CURIAM

180068F.P05




                                               –11–